Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION



Response to Election


1.	This action is in response to the provisional election mailed November 4, 2022.
(Group I) Claims 1-11 were provisionally elected rendering (Group II) Claims 12-20 to a non-elected invention.

RESPONSE TO REQUEST FOR RECONSIDERATION

2.	Applicant's election with traverse of method for detecting damage in a polymer matrix fiber reinforced composite structure (Group II) is acknowledged.  The traversal is on the ground(s) that ‘if the search and examination of an entire application can be made without serious burden, the examiner must examine it on the merits, even though it includes claims distinct or independent inventions.’ M.P.E.P. 803. Additionally, ‘not only must the art be searched within which the invention is claimed, but also all analogous arts’ M.P.E.P. 904.01(c). The search of the 2 classes and subclasses would entail the requisite serious burden as the search for method of making is not the same as the article search. Additionally, the steps used in the method claims would not be expected to appear in the class/subclass of the product claims. Every polymer matrix fiber reinforced composite structure is not made using the same method steps.
The requirement is deemed proper and is therefore made FINAL.


Information Disclosure Statement


3.	The references disclosed within the information disclosure statement (IDS) submitted on March 25, 2021, and October 13, 2021, have been considered and initialed by the Examiner. 


Claim Rejections – 35 USC § 102(a)(1)

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Man Lo (U.S. 2006/0109676). 
	Man Lo discloses glows sticks are known in the art as small plastic tubes filled with luminescent chemicals, which can be mechanically activated to allow the chemical based glow sticks to glow brightly, emitting a vibrant color that is readily visible (paragraph 3).  Man Lo further discloses it is known in the art for the chemical based glow sticks to be activated by initiating a light emitting chemical reaction generally by bending the flexible plastic tube thereby breaking apart fragile partitions within the tube and allowing various chemicals to react (paragraph 4). Man Lo discloses it is known in the art for glow sticks to be useful for vehicles and pedestrians (paragraph 5) and can comprise fluorescent lights (paragraph 8), as in claim 1.
	Concerning claim 8, Man Lo discloses the tube is formed from a material capable of transmitting light while illuminating, where acrylic can be used (paragraph 24) where acrylic is a thermoplastic.
	
Claim Rejections – 35 USC § 103(a)

6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

7.	Claims 2-3 and 9-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Man Lo (U.S. 2006/0109676). 
	Man Lo is taken as above.  Man Lo does not explicitly disclose the layer structure of the material; however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to arrange the layered material of the glow stick as claimed, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70, as in claims 2-3.
	Concerning claim 9, Man Lo discloses fiber optic material with a glass transition temperature (paragraphs 37-41).
Concerning claims 10-11, Man Lo discloses it is known in the art for glow sticks to be useful for vehicles and pedestrians (paragraph 5) where vehicles can include aircraft parts and driveshafts.


Claim Rejections – 35 USC § 103(a)


8.	Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Man Lo (U.S. 2006/0109676) in view of Xu (CN 107401682). 
	Man Lo is taken as above.  Man Lo does not disclose the fluorescent agent, which can include anthraquinone.  Xu teaches a color changing glow stick which is sealed and can be bent, which includes an activating agent, which can include anthraquinone (abstract of Xu). Man Lo and Xu are combinable because they are related to a similar technical field, which is color changing glow sticks. It would have been obvious to one of ordinary skill in the art to have employed the anthraquinone, as taught in Xu, in the glow stick of Man Lo to improve the aesthetics of the glow stick, since anthraquinone is a colorant, as in claim 7.
	





Claim Objections

9.	Claims 4-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art does not teach or suggest the recited structure further including where the plurality of layers further comprises a second layer, where the second layer comprises a second polymer-matrix and a second fluorescent agent interspersed throughout the second polymer-matrix.
	Claims 5-6 are objected to as being dependent upon claim 4.
The prior art does not teach motivation or suggestion for modification to make the invention as instantly claimed.

Conclusion

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence Ferguson whose telephone number is 571-272-1522.  The examiner can normally be reached on Monday through Friday 9:00 AM – 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frank Vineis, can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LAWRENCE D FERGUSON/Examiner, Art Unit 1781